FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 29, 2021

                                       No. 04-19-00871-CR

                                       Charles W. EADEN,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR4480
                        Honorable Raymond Angelini, Judge Presiding


                                         ORDER
       On December 30, 2020, we abated this appeal to the trial court for a hearing to determine
whether appellant desired to prosecute his appeal, whether appellant was indigent, and whether
counsel had abandoned this appeal. See TEX. R. APP. P. 38.8(b)(2). On January 25, 2021, a
supplemental clerk’s record containing the trial court’s findings of fact and conclusions of law
was filed in this court. The trial court found that appellant desires to prosecute his appeal,
appellant is indigent, and appellate counsel has not abandoned the appeal. We, therefore,
ORDER this appeal reinstated on the docket of this court.

         Counsel for appellant has filed the appellant’s brief and it is deemed filed on the date of
this reinstatement order.


                                                      _________________________________
                                                      Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of January, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court